DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/732,429, filed on 6/5/2015.
Response to Amendment/Claim Status
The office acknowledges the applicant’s amendments to claims 1 and 11. Claims 1-20 are currently pending; no claims were cancelled and no new claims were added.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 7; 11-14, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weaver et al (US 2013/0320837 A1-IDS presented, hereafter Weaver).
Re claim 1, Weaver discloses in FIG. 9 (with references to FIG. 8) an organic light emitting diode display comprising:
a substrate (Glass)
a first electrode (Anode; ¶ [0087]) on the substrate;
a second electrode (Cathode; ¶ [0087]) opposed to (above) the first electrode (Anode);
a first organic light emitting layer (DB EML; ¶ [0086]-[0087]), a third organic light emitting layer (Y EML; ¶ [0086]-[0087]) and a second organic light emitting layer (LB EML; ¶ [0087]) sequentially disposed between the first electrode (Anode) and the second electrode (Cathode), the third organic light emitting layer (Y EML) being between disposed between the first organic light emitting layer (DB EML) and the second organic light emitting layer (LB EML);
a charge generation layer (CGL; ¶ [0087]) disposed between the first organic light emitting layer (DB EML) and the third organic light emitting layer (Y EML);
a first hole transport layer (HTL of stack 920; ¶ [0087])  between the first electrode (Anode) and the first organic light emitting layer (DB EML), the first hole transport layer (HTL of 920) directly contacting (physically touching) the first organic light emitting layer (DB EML);
a second hole transport layer (HTL of stack 910; ¶ [0087]) between the charge generation layer (CGL) and the third organic light emitting layer (Y EML); and

wherein the first organic light emitting layer (DB EML) includes a first blue light emitting layer (¶ [0087]), the third organic light emitting layer (Y EML) includes a yellow light emitting layer (¶ [0087]), and the second organic light emitting layer (LB EML) includes a second blue light emitting layer (¶ [0087]), and
wherein the third organic light emitting layer (Y EML) and the second organic light emitting layer (LB EML) are configured to combine holes from the second 
hole transport layer (HTL of 910) with electrons from the electron transport layer (BL/ETL).

Re claim 2, Weaver discloses the organic light emitting diode display of claim 1, wherein the first organic light emitting layer (DB EML) comprises a fluorescent light emitting material (¶ [0014] and [0041]).
Re claim 3, Weaver discloses the organic light emitting diode display of claim 2, wherein each of the second organic light emitting layer (LB EML) and the third organic light emitting layer (Y EML) comprises at least one of a phosphorescent light emitting material (¶ [0014] and [0041]) or a fluorescent light emitting material (¶ [0014] and [0041]).
Re claim 4, Weaver discloses the organic light emitting diode display of claim 3, wherein the second organic light emitting layer (LB EML) comprises a first phosphorescent light emitting material (different from DB EML; ¶ [0014] and [0041]) and 
wherein the second organic light emitting layer (LB EML) is disposed directly on (physically touching) the third organic light emitting layer (Y EML).

Re claims 6 and 7, Weaver discloses the organic light emitting diode display of claim 1, wherein the third organic light emitting layer (Y EML) comprises a red light emitting layer (of R-G EML; ¶ [0087]) and a green light emitting layer (of R-G EML; ¶ [0087]); and the third organic light emitting layer (R-G or Y EML) comprises: a host (¶ [0031]); and a red light emitting dopant (¶ [0031]; [0035] and [0062]) and a green light emitting dopant (¶ [0031]; [0035] and [0062]) dispersed in the host.

Re claim 11, Weaver discloses in FIG. 9 (with references to FIG. 8) an organic light emitting diode display comprising:
a substrate (Glass)
a first electrode (Anode; ¶ [0087]) on the substrate;
a second electrode (Cathode; ¶ [0087]) opposed to (above) the first electrode (Anode);
a third organic light emitting layer (Y EML; ¶ [0086]-[0087]), a second organic light emitting layer (DB EML; ¶ [0086]-[0087]), and a first organic light emitting layer (LB EML; ¶ [0087]) sequentially disposed between the first electrode (Anode) and the second electrode (Cathode), the second organic light emitting layer (DB EML) being 
a charge generation layer (CGL; ¶ [0087]) disposed between the second organic light emitting layer (DB EML) and the first organic light emitting layer (LB EML);
a first hole transport layer (HTL of stack 910; ¶ [0087]) between the charge generation layer (CGL) and the first organic light emitting layer (LB EML), the first hole transport layer (HTL) directly contacting (physically touching) the first organic light emitting layer (LB EML);
a first electron transport layer (BL/ETL of stack 910; ¶ [0087]) between the second electrode (Cathode) and the first organic light emitting layer (DB EML), the first electron transport layer (ETL) directly contacting (physically touching) the first organic light emitting layer (LB EML);
a second hole transport layer (HTL of stack 920; ¶ [0087]) between the first electrode (Anode) and the third organic light emitting layer (Y EML); and
a second electron transport layer (BL/ETL of stack 920; ¶ [0087]) between the second organic light emitting layer (DB EML) and the charge generation layer (CGL),
wherein the first organic light emitting layer (DB EML) includes a first blue light emitting layer (¶ [0087]), the third organic light emitting layer (Y EML) includes a yellow light emitting layer (¶ [0087]), and the second organic light emitting layer (LB EML) includes a second blue light emitting layer (¶ [0087]), and
wherein the third organic light emitting layer (Y EML) and the second organic light emitting layer (DB EML) are configured to combine holes from the second hole 
For the record, Weaver discloses that stacks 910 and 920 can be formed with or without the Y EML adjacent (under) either the DB EML or the LB EML (¶ [0086]-[0087] and [0090]). Therefore, FIG. 9 is being interpreted such that the Y EML is located under the DB EML in stack 920, with no Y EML in stack 910.

Re claim 12, Weaver discloses the organic light emitting diode display of claim 11, wherein the first organic light emitting layer (LB EML) comprises a fluorescent light emitting material (¶ [0014] and [0041]).

Re claim 13, Weaver discloses the organic light emitting diode display of claim 12, wherein each of the second organic light emitting layer (DB EML) and the third organic light emitting layer (Y EML) comprises at least one of a phosphorescent light emitting material (¶ [0014] and [0041]) or a fluorescent light emitting material (¶ [0014] and [0041]).

Re claim 14, Weaver discloses the organic light emitting diode display of claim 13, wherein the second organic light emitting layer (DB EML) comprises a first phosphorescent light emitting material (different from LB EML; ¶ [0014] and [0041]) and the third organic light emitting layer (Y EML) comprises a second phosphorescent light emitting material (¶ [0014] and [0041]), and wherein the second organic light emitting 

Re claims 16 and 17, Weaver discloses the organic light emitting diode display of claim 1, wherein the third organic light emitting layer (Y EML) comprises a red light emitting layer (of R-G EML; ¶ [0087]) and a green light emitting layer (of R-G EML; ¶ [0087]); and the third organic light emitting layer (R-G or Y EML) comprises: a host (¶ [0031]); and a red light emitting dopant (¶ [0031]; [0035] and [0062]) and a green light emitting dopant (¶ [0031]; [0035] and [0062]) dispersed in the host.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 5; and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Weaver in view of ADAMOVICH et al (US 2015/0053939 A1-IDS presented, hereafter Adamovich).
Re claim 5, Weaver discloses the organic light emitting diode display of claim 3, wherein the second organic light emitting layer (LB EML) comprises the fluorescent light emitting material (¶ [0014] and [0041]) and the third organic light emitting layer (Y EML) comprises the phosphorescent light emitting material (¶ [0014] and [0041]), but fails to disclose and wherein the organic light emitting diode display further comprises an intermediate layer between the third organic light emitting layer (Y EML) and the second organic light emitting layer (LB EML), the intermediate layer being configured to prevent charge guenching between the yellow light emitting layer (Y EML) and the second blue light emitting layer (LB EML).

However,
Adamovich discloses in FIG. 5f (with references to FIGS. 1 and 2) an organic light emitting diode display comprising: comprising an intermediate layer (separation layer, SL; ¶ [0078]) between the third organic light emitting layer (Y2 EML; ¶ [0078]) and 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the intermediate layer (SL) of Adamovich with the structure of Weaver, such that it is between the third organic light emitting layer (Y EML) and the second organic light emitting layer (DB EML), in order to form at least two layers of electron-hole recombination zones separated within the organic luminescent layer to improve luminescent efficiency of the organic electroluminescence device, where the interposed charge separation layer is formed of a material having large electron or hole mobility, and thus, electrons or holes in the first and second organic layers can be more stably supplied with a better concentration balance as compared with the conventional organic electroluminescence device. As a result, electron and hole concentrations for the electron-hole recombination within the first and second organic luminescent layers can be balanced and thereby allow stable light emission. Accordingly, the luminescent efficiency of the organic luminescent layer can be improved to a greater extent, and the lifetime of the organic electroluminescence devices can be lengthened (Kim; [0051]-[0052]). 

Re claim 15, Weaver discloses the organic light emitting diode display of claim 13, wherein the second organic light emitting layer (DB EM) comprises the fluorescent light emitting material (¶ [0014] and [0041]) and the third organic light emitting layer (Y 
However, Adamovich renders the deficient limitations obvious as discussed above for claim 5.

Claims 8; and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Weaver in view of KIM et al (US 2015/0034923 A1-IDS presented, hereafter Kim).
Re claims 8; and 18, Weaver discloses the organic light emitting diode display of claim 1; and claim 11, but fails to disclose wherein the charge generation layer (CGL) comprises an n-type layer configured to inject electrons and a p-type layer configured to inject holes.

However, Kim discloses in FIG. 1 an organic light emitting diode display comprising: a charge generation layer (160; ¶ [0047]), wherein the charge generation layer comprises an n-type layer (160N; ¶ [0047]) configured to inject electrons (¶ [0047]) and a p-type layer (160P; ¶ [0047]) configured to inject holes (¶ [0047]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure to the charge generation layer .

Claims 9, 10; 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Weaver in view of in view of TOYODA et al (US 2015/0054815 A1-IDS, hereafter Toyoda).
Re claims 9, 10; 19 and 20, Weaver discloses the organic light emitting diode display of claims 1; and 11, but fails to disclose further comprising a color filter on the substrate; and further comprising a color filter substrate on the second organic light emitting layer.
However,
Toyoda discloses in FIGS. 2 and 3 an organic light emitting diode display comprising: a color filter (42 in FIG. 2; ¶ [0037]-[0038]) on a substrate (12; ¶ [0037]); and a color filter substrate (12 in FIG. 2; ¶ [0037]) on a second light emitting layer (B-EML/G-EML/R-EML in FIG. 3; ¶ [0043]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the color filter on the substrate; and the color filter substrate on the second light emitting layer of Toyoda with the structure of Weaver to filter or pass selective bands of light from white light.

Response to Arguments
A.	Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in 

B.	Applicant's arguments filed 6/24/2021 with respect claim 11 have been fully considered but they are not persuasive for the following reason(s):
The applicant argues that Weaver fails to disclose, firstly, a third organic light emitting layer, a second organic light emitting layer, and a first organic light emitting layer sequentially disposed between the first electrode and the second electrode.
However, the examiner, respectfully, disagrees since as previously pointed out by the examiner, Weaver discloses that stacks 910 and 920 can be formed with or without the Y EML adjacent (under) either the DB EML or the LB EML (¶ [0086]-[0087] and [0090]). Based on this disclosure, FIG. 9 is being interpreted such that the Y EML is located under the DB EML in stack 920, with no Y EML in stack 910.
Such an interpretation results in not only a third organic light emitting layer (Y EML), a second organic light emitting layer (DB EML), and a first organic light emitting layer (LB EML) sequentially disposed between the first electrode (Anode) and the second electrode (Cathode), the second organic light emitting layer (DB EML) being disposed between the first organic light emitting layer (LB EML) and the third organic light emitting layer (Y EML) as discussed above, also the second organic light emitting layer (DB EML) being disposed between the first organic light emitting layer (LB EML) and the third organic light emitting layer (Y EML) as in now required for claim 11.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W JONES whose telephone number is (408)918-9765.  The examiner can normally be reached on M-F 8:00 AM - 5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ERIC W. JONES
Examiner
Art Unit 2892



/THAO X LE/           Supervisory Patent Examiner, Art Unit 2892